Third District Court of Appeal
                               State of Florida

                          Opinion filed August 20, 2014.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D13-435
                         Lower Tribunal No. 12-28444
                             ________________


                            The State of Florida,
                                    Appellant,

                                        vs.

                             Aurora Fernandez,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Rodney Smith,
Judge.

      Pamela Jo Bondi, Attorney General, and Michael W. Mervine, for appellee.

     Carlos J. Martinez, Public Defender, and Manuel Alvarez, Assistant Public
Defender, for appellant.


Before SHEPHERD, C.J., and ROTHENBERG and SALTER, JJ.

      SALTER, J.
                           On Partial Concession of Error

      The State of Florida appeals orders dismissing a two-count information

alleging unemployment compensation fraud (section 443.071(1), Florida Statutes

(2012)) and grand theft (section 812.014(2)(c), Florida Statutes (2012)), based on

unemployment benefits fraud. The trial court dismissed both counts based on the

statute of limitations.

      With respect to Count II, grand theft, the defendant has properly conceded

that the applicable statute of limitations is the five-year period specified in section

812.035(10), Florida Statutes (2012), rather than the three-year statute applied by

the trial court based on arguments advanced by the defendant’s counsel at the time.

All of the allegedly-criminal acts set forth in Count II occurred within the five-year

period preceding the filing of the information. We thus reverse the order of

dismissal as it relates to Count II, and remand the case to the trial court for further

proceedings.

      With respect to Count I, unemployment compensation fraud, section

775.15(2)(b), Florida Statutes (2012), provides that such a prosecution “must be

commenced within 3 years after it is committed.”             The information, filed

December 4, 2012, alleged that the false statements or knowing, material non-

disclosures by the defendant occurred between November 10, 2008 and February

10, 2010.    The affidavit submitted in support of the arrest warrant listed 21



                                          2
allegedly-fraudulent benefit payments obtained by the defendant between

November 25, 2008, and February 9, 2010; only four of these were issued within

the three-year statute of limitations.    Each fraudulently-obtained payment of

benefits is a separate violation under section 443.071(1). See State v. Dominguez,

27 So. 3d 782 (Fla. 3d DCA 2010). The trial court erred in dismissing Count I in

its totality, though the State’s case may be limited to those allegedly-criminal acts

that were within the three-year period preceding the filing of the information.

      Reversed and remanded for further proceedings in accordance with this

opinion.




                                          3